Citation Nr: 1528134	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-49 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $2,479.53.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1973 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 overpayment determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim resides with the RO in Winston-Salem. 

In August 2013, the Veteran testified at a Travel Board hearing held before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

A February 2014 Board decision denied entitlement to a waiver of recovery of the overpayment of non-service-connected pension benefits in the amount of $2,479.53.  Subsequently, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2014 Order granting a Joint Motion for Remand (JMR), the February 2014 Board decision was vacated and the appeal was remanded to the Board so that the Board could provide an adequate statement of reasons and bases, to specifically include addressing VA's receipt of correspondence from the North Carolina Department of Corrections advising that the Veteran had been incarcerated.  


FINDINGS OF FACT

1.  A February 2008 rating decision granted the Veteran nonservice-connected pension benefits, effective December 19, 2007.

2.  The Veteran was incarcerated on June 12, 2008 for a felony offense.

3.  VA initially received notice of the Veteran's incarceration from the North Carolina Department of Corrections on July 14, 2008.  

4.  VA contacted the Veteran regarding his incarceration in November 2008, the Veteran did not respond until March 2009 when, after being notified of the $2,479.53 overpayment of VA pension, he requested a waiver.

5.  From August 12, 2008 to January 24, 2009, the Veteran received full nonservice-connected pension benefits, which resulted in an overpayment of $2,479.53.

6.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. §§ 1114, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660(a), 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (stating the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist contained in the VCAA are not applicable to cases involving the waiver of recovery of overpayment claims because the notice and duty to assist requirements are found in Chapter 53 rather than Chapter 51 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, further discussion of the VCAA is not required.

In Bryant v. Shinseki, the United States Court of Appeals for Court held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at his August 2013 Board hearing by an accredited representative from the American Legion, his representative at the time.  During the hearing, the VLJ and the Veteran's representative asked the Veteran questions about his waiver claim and the circumstances surrounding the creation of the debt and the Veteran's ability to repay it.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014) , consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitute harmless error.

Analysis

The Board notes that the JMR indicated that the Board's March 2014 decision failed to address VA's receipt of a correspondence from the Department of Corrections for North Carolina advising of the Veteran's incarceration.  In reviewing the evidence the JMR initially noted that the letter was received in July 2008 letter, but later referred to the same letter as a June 2008 letter.  See JMR pp. 3-5.  After a review of the record, the Board notes that the contact from the Department of Corrections for North Carolina advising of the Veteran's incarceration was received on July 14, 2008.  The record does not contain a June 2008 contact from the North Carolina Department of Corrections.  There is no indication that the Department of Corrections for North Carolina also contacted VA in June 2008 and that letter is missing from the record.  Accordingly, the Board presumes the JMR's reference to the June 2008 letter was a typographical error. 

Validity of the Debt

The Board must initially determine whether the overpayment was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Veteran has not challenged the validity of the debt.  Rather, he asserts that he is entitled to a waiver of recovery of the overpayment.  Nevertheless, the Board will briefly address the validity of the debt.  A February 2008 rating decision granted the Veteran nonservice-connected pension benefits, effective December 19, 2007.  In July 2008, VA received a letter from the North Carolina Department of Corrections indicating that the Veteran was incarcerated within the North Carolina Department of Corrections on June 12, 2008 for a period of seven months for driving while his license was revoked.  A subsequent incarceration summary, indicated that the Veteran was also serving a 10 month and 16 day sentence for a felony, with an incarceration date of June 12, 2008. 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income, or other circumstances which would affect the entitlement to receive, or the rate of the benefit being paid, have changed.  38 C.F.R. § 3.660(a)(1) (2014).

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and is rated 20 percent or more disabled shall be paid compensation at the rate of compensation payable under 38 U.S.C.A. § 1114(a) beginning on the 61st day of incarceration.  38 U.S.C.A. §§ 1114, 5313 (West 2014); 38 C.F.R. § 3.665 (2014).

When the Veteran received his notice of the award of nonservice-connected pension benefits in February 2008, he was provided a VA Form 21-8764.  This form indicated VA should be notified of any change in condition affecting the right to continued payments and provided information so the Veteran could notify VA of a change of address.  It also indicated that benefits would be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony.  Although a copy of the form is not associated with the Veteran's claim file, the notification letter noted that a VA Form 21-8764 was enclosed.  There is no indication that the notice letter and stated enclosures were not received by the Veteran.  Thus, the Board finds that the presumption of regularity is not rebutted and that the Veteran received this notice.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).

The evidence of record indicates that the Veteran was incarcerated on June 12, 2008 for a period of seven months.  On July 14, 2008, VA received notice from the North Carolina Department of Corrections regarding the Veteran's incarceration.  In November 2008, VA sent a letter to the Veteran advising him that they received information that he was incarcerated and that his pension benefits would be terminated effective August 12, 2008, unless he submitted evidence indicating why a reduction was not warranted.  The letter further advised the Veteran that the proposed reduction was required by law if he was incarcerated, and that by delaying his response or by failing to respond to this pre-determination letter he would create an additional overpayment for which he would be responsible for repaying.  The Veteran did not respond and in a January 2009 letter, VA informed the Veteran that his pension benefits had been terminated effective August 12, 2008, the 61st day of his incarceration.

From August 12, 2008 to January 24, 2009, the Veteran received full nonservice-connected pension benefits.  Thus, an overpayment of $2,479.53 was created because the Veteran received compensation that he was not entitled to pursuant to 38 C.F.R. § 3.665 (2014).

After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely due to VA administrative error, and therefore, the debt was properly created and VA was entitled to seek recovery of the amount in question.

Waiver

For a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2014).  
As a preliminary matter, there is no issue of timeliness in this case as the request for a waiver was received within 180 days following the date of notice of indebtedness.  
If a timely request is made, recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2014).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.
In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2014); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

While the Veteran was negligent in not reporting his incarceration, the record does not establish fraud, misrepresentation, or bad faith.  Thus, the Board finds that waiver is not precluded.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2014).  

Nevertheless, after reviewing all the evidence of record, the Board finds that repayment of the indebtedness would not violate principles of equity and good conscience.

With regard to the fault of the debtor, the Veteran's January 2009 incarceration summary indicates that Veteran was convicted of a felony office on August 1, 2007, and was incarcerated on June 12, 2008.  On November 17, 2008, VA advised the Veteran that they received information that he was incarcerated and that his pension benefits would be terminated effective August 12, 2008, unless he submitted evidence within 60 days indicating why a reduction was not warranted.  The Veteran did not respond and on January 24, 2009, VA terminated the Veteran's pension benefits effective August 12, 2008, the 61st day of his incarceration.  

Had the Veteran timely notified VA of his incarceration, an overpayment would not have been created.  Moreover, had the Veteran responded to VA's November 2009 letter in a timely manner he could have mitigated the amount of the overpayment.  Thus, the Board finds that the Veteran contributed to the creation of the debt.   

With regard to the second factor, balancing fault between VA and the debtor, VA could have acted in a timelier manner after receiving notice in July 2008 of the Veteran's incarceration.  Specifically, VA did not act on the information to inquire as to incarceration status or provide the Veteran with Due Process notice until November 17, 2008.  Nevertheless, the Board finds that the Veteran knew, or should have known, that it was his duty to notify VA of any changes that could affect his compensation benefits.  

The Board acknowledges the Veteran's testimony and lay statements.  In a March 2009 statement, the Veteran indicated that after he received his first VA check following his incarceration, he informed the Neuse Correctional Institution that he was not supposed to be receiving those checks and that he believed that the correctional institution notified VA.  He stated after he was transferred to another correctional institution he received another check and informed the correctional staff that he could not receive his checks and he believed that they would notify VA and return the check.  Subsequently, at his August 2013 hearing the Veteran testified that he did not know he needed to contact VA when he was incarcerated, and that even if he had known, he would not have a way to contact VA because the prison did not let him contact people.  In light of the Veteran's conflicting statements, the Board finds that the Veteran is not credible.  

Nevertheless, the Board will briefly address his assertions.  Initially, the Board notes that it was the Veteran's obligation to contact VA, not the correctional institutions.  As noted above, the Veteran was provided a VA Form 21-8764 in February 2008, when he was notified that nonservice-connected pension benefits had been granted.  This form put him on notice that VA should be notified of any change in condition affecting the right to continued payments and indicated that his benefits would be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony.  Therefore, the Board finds both the Veteran's arguments that he believed the correctional institution would eventually notify VA and his assertion that he was unaware he needed to contact VA unpersuasive in light of the fact that he was notified that it was his duty to notify VA of any changes that could affect his pension benefits.  With regard to the Veteran's assertion that he was unable to contact VA, he testified that he received his pension checks at the prison.  Accordingly, there is no evidence he was held in isolation and was unable to receive or send mail.  
The Board finds that the Veteran could have prevented the creation of any overpayment by contacting VA when he was initially sentenced or incarcerated.  Additionally, he did not act to mitigate the amount of the overpayment once VA contacted him in November 2008.  To the contrary, the Veteran did not contact VA regarding his incarceration and pension benefits until March 2009, when he submitted his waiver request, after receiving VA's February 8, 2009 demand letter regarding the $2,479.53 overpayment.  Thus, while VA contributed to the creation of the overpayment by not contacting the Veteran regarding his incarceration and termination of his pension benefits as soon as it received notice, the Veteran bears greater fault because his prompt actions could have entirely prevented any overpayment and thereafter he could have minimized the amount of the overpayment.  

With respect to the third factor, financial hardship, the Veteran submitted financial status reports in March 2009, July 2009, and November 2009 all of which indicated that he had no income and that his monthly expenses are $1,500.  The Board also reviewed the July 2009 improved pension eligibility verification report, which indicated the Veteran had no assets or monthly income.  At his August 2013 hearing, the Veteran's representative indicated that the debt stemming from the overpayment was already collected.  Additionally, the Veteran testified that he was not working and that his only income was his VA pension and his wife's income.  The Board notes that in January 2008 and July 2009 statements in support of his claim for nonservice connected pension benefits, the Veteran indicated that he and his wife were separated and that he did not have access to her income.  On his financial status reports, the Veteran also indicated that he was separated.  Nevertheless, the Veteran's testimony suggests that he did have access to or receive support from his wife.  While the Veteran asserts that he would suffer undue hardship if the debt were collected, as noted above, the debt has already been collected in full from withholdings from the Veteran's pension benefits, which were reinstated subsequent to his release from incarceration.  Moreover, the Veteran has not asserted that collection of the overpayment deprived him of basic necessities.  To the contrary, his testimony suggests that he received financial support from his wife.  As the debt has already been collected, no additional hardship would occur from not waiving the debt.  
The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support the waiver of overpayment in this case.  Under VA regulations, the Veteran was not entitled to full compensation benefits due to his incarceration for a felony for a period more than 60 days.  Thus, the recovery of the overpayment created by the Veteran's failure to inform VA of his felony conviction and incarceration would not defeat the purpose of the VA disability compensation program.

With regard to the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran clearly received disability compensation payments that he was not entitled to receive.  Were VA to waive repayment, the Veteran would receive a lump sum payment of $2,479.53.  The Board finds that the Veteran would be unjustly enriched by waiver of the overpayment.

The sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation, or that he relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the Veteran's request for a waiver of overpayment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, nothing in the record suggests any other reason for waiver of the charged indebtedness, and the Veteran has pointed to none.

The facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Veteran bears more fault in creation of the overpayment than VA, the debt has already been collected therefore no additional hardship will be incurred and there is no evidence deprivation of basic necessities resulting from the collection of the debt.  Allowing the Veteran to retain the $2,479.53 overpayment would constitute unjust enrichment.  In addition, recovery of the overpayment would not defeat the purpose for which the benefits are intended and the Veteran did not relinquish a valuable right or incurred a legal obligation in reliance on his VA benefits.  

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $2,479.53 is denied.



________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


